PER CURIAM.
James Steen appeals an order declaring him a sexually violent predator and committing him to the custody of the Department of Children and Family Services. Mr. Steen’s argument that the jury was required to make a finding regarding his lack of volitional control has been specifically rejected by the Florida Supreme Court. See State v. White, 891 So.2d 502 (Fla.2004). Further, Dr. Swan’s testimony regarding her interpretation of the definition of the term “likely” in section 394.912(10), Florida Statutes (2004), appears to comply with the Florida Supreme Court’s recent explanation of the statutory term in Hale v. State, 891 So.2d 517 (Fla.2004). We therefore affirm the order on appeal.
Affirmed.
ALTENBERND, NORTHCUTT, and LaROSE, JJ., concur.